Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20160284624 to Yamada.
Regarding Claims 1, 8 and 16, Yamada teaches an apparatus, system and method comprising: 
a wiring substrate 8; 
a first component 2; 
a second component 2, the first component and the second component being communicatively coupled together via the wiring substrate (by solder balls); and 
a thermal management apparatus 9 in thermal communication with the first component and the second component, the thermal management apparatus having a first thermal energy flow path (above 2) for dissipating thermal energy generated by the first component and having a second thermal energy flow path (above 5) for dissipating thermal energy generated by the second component, the first thermal energy flow path having a lower thermal resistivity than the second thermal energy flow path (path above 2 is monolithic with a larger heat sink area 1 and therefore has a lower thermal resistivity than the path above 5 which must go through additional TIM 7).
Regarding Claims 3, 10 and 18, Yamada teaches the apparatus, system and method of claims 1, 8 and 16, wherein: 
a first thermal interface 3 material is disposed on the first component; 
a second thermal interface 3 material is disposed on the second component; and 
the thermal management apparatus is disposed on and contacting the first thermal interface material and the second thermal interface material (see Fig. 1).

Regarding Claims 4 and 11, Yamada teaches the apparatus, system and method of claims 3 and 10, wherein: 
the thermal management apparatus comprises: 
a main portion (bulk upon which fins 1 are formed); 
an integral island portion (above 2) integrally formed with the main portion; 
a separate island (above 5) attached to the main portion; and 
a third thermal interface material 7 disposed between the separate island and the main portion; 
the integral island portion contacts the first thermal interface material; 
the first thermal energy flow path is through the integral island portion and the main portion; 
the separate island contacts the second thermal interface material; and 
the second thermal energy flow path is through the separate island, the third thermal interface material, and the main portion (see Fig. 1).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada.
Regarding Claims 2, 9 and 17, Yamada teaches the apparatus, system and method of claims 1, 8 and 16, but does not explicitly teach that the first component is an optical device, photonic device, or a combination thereof, and the second component is an electrical device.  However, Yamada does not limit the devices 2 and 5 to any particular type of device. The person of ordinary skill at the time of filing, having the benefit of Yamada, can make application specific decisions regarding the types of devices to incorporate in such a cooling apparatus.

Regarding Claims 5 and 19, Yamada teaches the apparatus, system and method of claims 3 and 16, wherein: 
the thermal management apparatus comprises: 
a main portion; 
a first separate island attached to the main portion; 
the first separate island contacts the first thermal interface material; and
the first thermal energy flow path is through the first separate island, the third thermal interface material, and the main portion. 		
Yamamoto does not explicitly teach:
a third thermal interface material disposed between the first separate island and the main portion; 

a fourth thermal interface material disposed between the second separate island and the main portion; 
the second separate island contacts the second thermal interface material; and 
the second thermal energy flow path is through the second separate island, the fourth thermal interface material, and the main portion.
	However, this is a mere duplication of parts (MPEP 2144.04(VI)(B)).  It appears Claim 5 is directed at the embodiment shown in Fig. 2.  The only difference is that the separate island (corresponding to the structure of Yamamoto described above) has been duplicated with no unexpected result arising from the duplication.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to Claim 1 and further in view of U.S. Pat. No. 7990711 to Andry et al. (Andry).
Regarding Claim 6, Yamada teaches the apparatus of claim 1 but does not explicitly teach that the apparatus comprises a heat exchanger attached to the thermal management apparatus, the heat exchanger including and a fluid pump, a compressor, or a combination thereof.
However, in analogous art, Andry teaches a cooling apparatus having a fluid pump for heat exchange (Fig. 3). It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Andry to enhance cooling.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to Claim 8 and further in view of U.S. Pat. No. 6275381 to Edwards et al. (Edwards).
Regarding Claim 12, Yamada teaches the apparatus of claim 1 but does not explicitly teach that the apparatus comprises a printed circuit board, the heterogeneous integration module being attached to the printed circuit board.
However, in analogous art, Edwards teaches that a heat exchanger can be attached to a PCB 36.  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Edwards in order to incorporate the structure of Yamada into an application, such as an optical communication backplane.

Allowable Subject Matter
Claims 7, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 7, 15 and 20, the cited prior art does not teach the stiffener in context with the remainder of the claim elements.
Regarding Claims 13 and 14, the cited prior art does not teach the manifold and multiple pumps in context with the rest of the claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812